DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 11/14/2021 has been received and considered. Claims 8 and 18 are cancelled. Claims 1-7, 9-17, 19, and 20 are presented for examination.

Claim Objections 
Claim 11, line 9 includes the typo “includes plurality of circuit parameters”. Examiner interprets as “includes a plurality of circuit parameters" for examination purposes. 
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Joachim Aurich, (Aurich hereinafter), U.S. Patent 9984190, taken in view of Daldoss et al., (Daldoss hereinafter), "Multiparameter time-domain sensitivity computation".
As to claim 1, Aurich discloses a computer implemented (see "computer-implemented system" col. 2, line 14) method (see "method" in col. 1, lines 52-57) of performing transient sensitivity analysis of a circuit (see "simulation is executed to determine transient-response characteristics of the model" in col. 2, lines 25-30), comprising: receiving a description of the circuit (see "data for a semiconductor device is received. The data includes (i) first data related to characteristics of the device in a steady-state operation, and (ii) second data related to transient-response characteristics of the device" in col. 15, lines 56-60), wherein the description of the circuit includes a plurality of nodes interconnected with a plurality of circuit components, and further includes a plurality of circuit parameters of the plurality of circuit components (see Fig. 2; "FIG. 2 depicts a model subcircuit… configured with… parameters" in col. 6, lines 15-23); performing a first pass transient simulation of the circuit using the plurality of circuit parameters (see "simulation is executed to determine transient-response characteristics of the model as configured with the static parameters and a current set of dynamic parameters, where the simulation generates a set of values indicative of the model's transient-response characteristics" in col. 2, lines 25-30), further comprising determining time steps (see "step size of the numerical simulation… adaptively adjusted by solver" in col. 17, lines 8-10; "step size of the numerical simulation" in col. 17, lines 8-10) for performing sensitivity analysis of the circuit, based on the first pass transient simulation (see "simulations are executed to determine dynamic parameters of the power MOSFET model, where the computer simulations include (i) transient analysis simulations, and (ii) sensitivity analysis simulations" in col. 5, lines 57-61) and variations of the parameters of the plurality of circuit components (see "simulations in which a value of a dynamic parameter in the model is varied over the multiple simulations while holding constant  recording circuit states at each time step for each node of the circuit based on the first pass transient simulation in a first database (see "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.)... stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases" in col. 18, lines 22-28), wherein the circuit states include a first set of circuit solutions (see "simulation is executed to determine transient-response characteristics of the model as configured with the static parameters and a current set of dynamic parameters, where the simulation generates a set of values indicative of the model's transient-response characteristics" in col. 15, lines 62-67); performing a second pass sensitivity simulation of the circuit (see "simulations are executed to determine dynamic parameters of the power MOSFET model, where the computer simulations include (i) transient analysis simulations, and (ii) sensitivity analysis simulations" in col. 5, lines 57-61) using the time steps, variations of the plurality of circuit parameters (see "second pass" as second iteration, "a number of iterations are performed, and in each iteration, values of the dynamic parameters are adjusted" in col. 12, lines 65-7) and the first database (see "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.)... stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases, programming data structures… data structures describe formats for use in organizing and storing data in databases, programs, memory, or other computer-readable media for use by a computer program" in col. 18, lines 22-33)… recording a second set of circuit solutions (see "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.)... stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases" in col. 18, lines 22-28) due to variations of the plurality of circuit parameters according to the second pass sensitivity simulation of the circuit (see "Elements of the Jacobian matrix J are determined using a sensitivity analysis… for each of the dynamic parameters of the model... simulations are executed in which a value of the dynamic parameter in the model is varied over the... simulations while holding constant values of other dynamic parameters in the model" in col. 14, lines 4-10); and determining deviations of between the first set of circuit solutions and the second set of circuit solutions (see "iterate… until an error value less than the threshold value is determined… based on any one of (i) the error value being less than a threshold value; (ii) the fitting error changing less than a threshold percentage… and (iv) divergence being detected" in col. 16, lines 26-32). 
While Aurich discloses time steps as "step size of the numerical simulation" and performing a second pass sensitivity simulation of the circuit using the time steps, variations of the plurality of circuit parameters and the first database; Aurich fails to expressly disclose "time steps" and fails to disclose storing changes to the first database caused by variations of the plurality of circuit parameters; from a time step of interest to a beginning time step in a backward manner, looping each time step; at each time step, looping through each variation of parameter in the plurality of circuit parameters; and solving for an updated circuit solution in the second set of circuit solutions based on the each variation of parameter.
Daldoss expressly discloses "time steps" (see “In our approach we suppose that the sensitivity circuit uses the same time steps as the original circuit“ in page 1303, col. 2, 4th paragraph) and “we evaluate the acceptable truncation error for the sensitivity circuit and finally we choose the maximum timestep which satisfies the imposed tolerances“ (see page 1303, next to last paragraph) and discloses storing changes to the first database (see "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.)... stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases" in col. 18, lines 22-28) caused by variations of the plurality of circuit parameters (see "for each of the dynamic parameters of the model... ; from a time step of interest to a beginning time step in a backward manner, looping each time step (see "each time step" as "each time point", "after imposing the appropriate initial conditions and input sources, a specially derived adjoint circuit is simulated over the same interval as the original one but backward in time. During the backward simulation, at each time point, the transpose of the Jacobian matrix of the nominal circuit is re-used to solve the adjoint network and the desired partial derivatives (i.e., sensitivity values) are obtained by convolving an appropriate response of the original circuit with a corresponding waveform in the adjoint circuit, for each parameter of interest" in page 1296, col. 2, 2nd paragraph); at each time step, looping through each variation of parameter in the plurality of circuit parameters (see "loop over time" in page 1304, col. 2, Fig. 6); and solving for an updated circuit solution in the second set of circuit solutions based on the each variation of parameter (see "solve sensitivity systems" in page 1304, col. 2, Fig. 6). 
Aurich and Daldoss are analogous art because they are related to circuit transient sensitivity analysis.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to utilize Daldoss with Aurich, because Daldoss discloses "Abstract—In this paper, a novel approach for the computation of multiparameter time-domain sensitivity during circuit simulation is presented" (see page 1296, col. 1), and as a result, Daldoss discloses "The difference of our algorithm with respect to the direct technique is related with the solution of the sensitivity systems. Direct algorithm solves as many sensitivity circuits… as the number of parameters. We simply solve the transposed system and multiply the solution by the right hand side vector associated with the sensitivity circuits" (see page 1306, col. 1, next to last paragraph) and "we have compared the computational effort required by DDMA and the direct technique for sensitivity computation… DDMA becomes more 
As to claim 2, while Aurich discloses wherein the variations of the parameters of the plurality of circuit components (see "Elements of the Jacobian matrix J are determined using a sensitivity analysis… for each of the dynamic parameters of the model... simulations are executed in which a value of the dynamic parameter in the model is varied over the... simulations while holding constant values of other dynamic parameters in the model" in col. 14, lines 4-10), Daldoss discloses at least one or more of: variations due to deviations in manufacturing processes; variations due to changes in circuit element geometry; variations due to fluctuations in operating temperature of the circuit; or variations due to fluctuations in operating voltage of the circuit (see "perturb some parameters of interest, with an attendant variation of the nominal branch voltages" in page 1301, IV. DERIVATION FROM TELLEGEN’S THEOREM, col. 1, 3rd paragraph). 
As to claim 3, Daldoss discloses wherein performing a first pass transient simulation of the circuit comprises: performing a nominal transient analysis on the parameters of the plurality of circuit components (see "nominal transient analysis is performed over a specific time interval" in page 1296, col. 2, 2nd paragraph).
As to claim 4, Aurich discloses wherein recording circuit states at each time step for each node of the circuit comprises at least one or more of: storing solution vectors (see "data output… final data results", "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.)... stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases" in col. 18, lines 22-28); storing factored Jacobian matrices (see "data output… intermediate data results", "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.)... stored and implemented  or storing circuit residues in form of currents and charges. 
As to claim 5, while Aurich discloses wherein performing a second pass sensitivity simulation of the circuit comprises: storing changes to the first database (see "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.)... stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases" in col. 18, lines 22-28) caused by variations of the plurality of circuit parameters (see "for each of the dynamic parameters of the model... simulations are executed in which a value of the dynamic parameter in the model is varied over the... simulations while holding constant values of other dynamic parameters in the model" in col. 14, lines 4-10), Daldoss discloses for each time step in the time steps in a forward manner (see "analyze the original circuit over the entire time interval" in page 1302, col. 2, 1st paragraph), looping through each variation of parameter in the plurality of circuit parameters (see "loop over time" in page 1304, col. 2, Fig. 6); and solving for an updated circuit solution in the second set of circuit solutions based on the each variation of parameter (see "solve sensitivity systems" in page 1304, col. 2, Fig. 6). 
As to claim 6, while Aurich discloses wherein solving for an updated circuit solution comprises: loading a corresponding solution vector and a factored Jacobian matrix from the first database (see "loading" as "for use by a computer program", "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.)... stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases, programming data structures… data structures describe formats for use in organizing and storing data in databases, programs, memory, or other computer-readable media for use by a computer program" in col. 18, lines 22-33), Daldoss discloses wherein LU (lower and upper) factorization is performed on a predetermined Jacobian matrix (see "set up Jacobian… LU decompose Jacobian" in page from the first pass transient simulation to form the factored Jacobian matrix (see "computation of the transient response requires, at each timepoint, the LU decomposition of the nominal system… solve the adjoint resistive circuit JTX=E to select the Jacobian column corresponding to a desired circuit variable whose sensitivity vector is to be computed" in page 1302, col. 2, 2nd-next to last paragraph); computing an updated circuit residue due to changes in current and charges caused by the each variation of parameter; and computing the updated circuit solution using the factored Jacobian matrix and the updated circuit residue (see "At iteration k, the system to be solved is… (3) where J… is the Jacobian matrix of the nominal circuit… η, which has the same topology and the same nodal admittance matrix of the original network… currents and voltages of η correspond to the desired sensitivities and the new charges are actually the derivatives of the original charges" in page 1297, col. 2, 2nd paragraph to page 1298, 2nd paragraph).
As to claim 7, while Aurich discloses wherein solving for an updated circuit solution further comprises: loading a corresponding solution vector from the first database (see "loading" as "for use by a computer program", "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.)... stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases, programming data structures… data structures describe formats for use in organizing and storing data in databases, programs, memory, or other computer-readable media for use by a computer program" in col. 18, lines 22-33), Daldoss discloses creating a Jacobian matrix based on the solution vector (see "At iteration k, the system to be solved is… (3) where J… is the Jacobian matrix of the nominal circuit" in page 1297, col. 2, 2nd paragraph); performing LU factorization on the Jacobian matrix (see "set up Jacobian… LU decompose Jacobian" in page 1304, col. 2, Fig. 6) to form a factored Jacobian matrix; performing evaluation of affected devices (see "for the computation of the sensitivity row vector… which represents the sensitivities of a generic circuit variable with TX=E (13)… Using the fact that the LU factored Jacobian is available after the current simulation step and that the transposition of a product of matrices is equal to a reversely-ordered product of their transposes (JT=UTLT), the system in (13) can be easily solved" in page 1299, 2nd paragraph) caused by the each variation of parameter (see "P… vector of design and process parameters" in page 1297, col. 1, next to last paragraph); computing an updated circuit residue due to changes in current and charges caused by the each variation of parameter; and computing the updated circuit solution using the factored Jacobian matrix and the updated circuit residue (see "At iteration k, the system to be solved is… (3) where J… is the Jacobian matrix of the nominal circuit… η, which has the same topology and the same nodal admittance matrix of the original network… currents and voltages of η correspond to the desired sensitivities and the new charges are actually the derivatives of the original charges" in page 1297, col. 2, 2nd paragraph to page 1298, 2nd paragraph).
As to claim 9, while Aurich discloses wherein solving for an updated circuit solution comprises: loading a corresponding solution vector and a factored Jacobian matrix from the first database (see "loading" as "for use by a computer program", "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.)... stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases, programming data structures… data structures describe formats for use in organizing and storing data in databases, programs, memory, or other computer-readable media for use by a computer program" in col. 18, lines 22-33), Daldoss discloses wherein LU factorization is performed on a predetermined Jacobian matrix (see "set up Jacobian… LU decompose Jacobian" in page 1304, col. 2, Fig. 6) from the first pass transient simulation to form the factored Jacobian matrix (see "computation of the transient response requires, at each timepoint, the LU decomposition of the nominal system… solve the adjoint resistive circuit JTX=E to select the Jacobian column  performing evaluation of affected devices (see "for the computation of the sensitivity row vector… which represents the sensitivities of a generic circuit variable with respect to all the parameters belonging to P… JTX=E (13)… Using the fact that the LU factored Jacobian is available after the current simulation step and that the transposition of a product of matrices is equal to a reversely-ordered product of their transposes (JT=UTLT), the system in (13) can be easily solved" in page 1299, 2nd paragraph) caused by the each variation of parameter (see "P… vector of design and process parameters" in page 1297, col. 1, next to last paragraph); solving a transpose of the factored Jacobian matrix to identify the time step of interest and a node of interest (see "During the backward simulation, at each time point, the transpose of the Jacobian matrix of the nominal circuit is re-used to solve the adjoint network and the desired partial derivatives (i.e., sensitivity values) are obtained by convolving an appropriate response of the original circuit with a corresponding waveform in the adjoint circuit, for each parameter of interest" in page 1296, col. 2, 2nd paragraph); computing a normalized sensitivity vector using the transpose of the factored Jacobian matrix (see "solve the adjoint resistive circuit JTX=E to select the Jacobian column corresponding to a desired circuit variable whose sensitivity vector is to be computed" in page 1302, next to last paragraph); computing a normalized circuit residue due to changes in current and charges caused by the each variation of parameter; and computing the updated circuit solution using the normalized sensitivity vector and the normalized circuit residue (see "At iteration k, the system to be solved is… (3) where J… is the Jacobian matrix of the nominal circuit… η, which has the same topology and the same nodal admittance matrix of the original network… currents and voltages of η correspond to the desired sensitivities and the new charges are actually the derivatives of the original charges" in page 1297, col. 2, 2nd paragraph to page 1298, 2nd paragraph).
As to claim 10, while Aurich discloses wherein solving for an updated circuit solution further comprises: loading a solution vector of the time step of interest from the first database (see "loading" as "for use by a computer program", "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.)... stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases, programming data structures… data structures describe formats for use in organizing and storing data in databases, programs, memory, or other computer-readable media for use by a computer program" in col. 18, lines 22-33); Daldoss discloses creating a Jacobian matrix based on the solution vector of the time step of interest (see "time step of interest" as "each time point", "numerical methods… application to circuit analysis transforms the original network into a linear resistive circuit, the so called companion network... use of NR-class methods [26] to compute nominal responses, produces a sequence of approximate solutions at each timepoint which, hopefully, converges to the exact solution... At iteration k, the system to be solved is… (3) where J… is the Jacobian matrix of the nominal circuit" in page 1297, col. 2, 2nd paragraph); performing LU factorization on the Jacobian matrix (see "set up Jacobian… LU decompose Jacobian" in page 1304, col. 2, Fig. 6) to form a factored Jacobian matrix; performing evaluation of affected devices (see "for the computation of the sensitivity row vector… which represents the sensitivities of a generic circuit variable with respect to all the parameters belonging to P… JTX=E (13)… Using the fact that the LU factored Jacobian is available after the current simulation step and that the transposition of a product of matrices is equal to a reversely-ordered product of their transposes (JT=UTLT), the system in (13) can be easily solved" in page 1299, 2nd paragraph) caused by the each variation of parameter (see "P… vector of design and process parameters" in page 1297, col. 1, next to last paragraph); solving a transpose of the factored Jacobian matrix to identify the time step of interest and a node of interest (see "During the backward simulation, at each time point, the transpose of the Jacobian matrix of the nominal circuit is re-used to solve  computing a normalized sensitivity vector using the transpose of the factored Jacobian matrix (see "solve the adjoint resistive circuit JTX=E to select the Jacobian column corresponding to a desired circuit variable whose sensitivity vector is to be computed" in page 1302, next to last paragraph); computing a normalized circuit residue due to changes in current and charges caused by the each variation of parameter; and computing the updated circuit solution using the normalized sensitivity vector and the normalized circuit residue (see "At iteration k, the system to be solved is… (3) where J… is the Jacobian matrix of the nominal circuit… η, which has the same topology and the same nodal admittance matrix of the original network… currents and voltages of η correspond to the desired sensitivities and the new charges are actually the derivatives of the original charges" in page 1297, col. 2, 2nd paragraph to page 1298, 2nd paragraph).
As to claim 11, Aurich discloses an apparatus for performing transient sensitivity analysis of a circuit, comprising: at least one processing unit for executing computer programs (see "computer-implemented system" col. 2, line 14); a memory for storing information of the circuit (see "systems' and methods' data… stored… in… storage devices… e.g., RAM, ROM, Flash memory" in col. 18, lines 22-27); a transient sensitivity analysis module (see "simulation is executed to determine transient-response characteristics of the model" in col. 2, lines 25-30), wherein the transient sensitivity analysis module and the at least one processing unit includes logic configured to (see "computer-implemented system for determining parameters of a… model includes a processing system and computer-readable memory in communication with the processing system encoded with instructions for commanding the processing system to execute steps" in col. 2, lines 14-19) receive a description of the circuit (see "data for a semiconductor device is received. The data includes , wherein the description of the circuit includes a plurality of nodes interconnected with a plurality of circuit components, and further includes plurality of circuit parameters of the plurality of circuit components (see Fig. 2; "FIG. 2 depicts a model subcircuit… configured with… parameters" in col. 6, lines 15-23); perform a first pass transient simulation of the circuit using the plurality of circuit parameters (see "simulation is executed to determine transient-response characteristics of the model as configured with the static parameters and a current set of dynamic parameters, where the simulation generates a set of values indicative of the model's transient-response characteristics" in col. 2, lines 25-30), further comprising determining time steps (see "step size of the numerical simulation… adaptively adjusted by solver" in col. 17, lines 8-10; "step size of the numerical simulation" in col. 17, lines 8-10) for performing sensitivity analysis of the circuit, based on the first pass transient simulation (see "simulations are executed to determine dynamic parameters of the power MOSFET model, where the computer simulations include (i) transient analysis simulations, and (ii) sensitivity analysis simulations" in col. 5, lines 57-61) and variations of the parameters of the plurality of circuit components (see "simulations in which a value of a dynamic parameter in the model is varied over the multiple simulations while holding constant values of other dynamic parameters in the model, where each of the multiple computer simulations generates a set of goal values indicative of the model's transient-response characteristics" in col. 12, lines 14-37); record circuit states at each time step for each node of the circuit based on the first pass transient simulation in a first database (see "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.)... stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases" in col. 18, lines 22-28), wherein the circuit states include a first set of circuit solutions (see "simulation is executed to determine transient-response characteristics of the  perform a second pass sensitivity simulation of the circuit (see "simulations are executed to determine dynamic parameters of the power MOSFET model, where the computer simulations include (i) transient analysis simulations, and (ii) sensitivity analysis simulations" in col. 5, lines 57-61) using the time steps, variations of the plurality of circuit parameters (see "second pass" as second iteration, "a number of iterations are performed, and in each iteration, values of the dynamic parameters are adjusted" in col. 12, lines 65-7) and the first database (see "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.)... stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases, programming data structures… data structures describe formats for use in organizing and storing data in databases, programs, memory, or other computer-readable media for use by a computer program" in col. 18, lines 22-33)… record a second set of circuit solutions (see "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.)... stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases" in col. 18, lines 22-28) due to variations of the plurality of circuit parameters according to the second pass sensitivity simulation of the circuit (see "Elements of the Jacobian matrix J are determined using a sensitivity analysis… for each of the dynamic parameters of the model... simulations are executed in which a value of the dynamic parameter in the model is varied over the... simulations while holding constant values of other dynamic parameters in the model" in col. 14, lines 4-10); and determine deviations of between the first set of circuit solutions and the second set of circuit solutions (see "iterate… until an error value less than the threshold value is determined… based on any one of (i) the error value being less than a threshold value; 
While Aurich discloses time steps as "step size of the numerical simulation" and performing a second pass sensitivity simulation of the circuit using the time steps, variations of the plurality of circuit parameters and the first database; Aurich fails to expressly disclose "time steps" and fails to disclose store changes to the first database caused by variations of the plurality of circuit parameters; from a time step of interest to a beginning time step in a backward manner, loop each time step; at each time step, loop through each variation of parameter in the plurality of circuit parameters; and solve for an updated circuit solution in the second set of circuit solutions based on the each variation of parameter.
Daldoss expressly discloses "time steps" (see “In our approach we suppose that the sensitivity circuit uses the same time steps as the original circuit“ in page 1303, col. 2, 4th paragraph) and “we evaluate the acceptable truncation error for the sensitivity circuit and finally we choose the maximum timestep which satisfies the imposed tolerances“ (see page 1303, next to last paragraph) and discloses store changes to the first database (see "systems' and methods' data (e.g., associations, mappings, data input, data output, intermediate data results, final data results, etc.)... stored and implemented in… different types of computer-implemented data stores, such as… flat files, databases" in col. 18, lines 22-28) caused by variations of the plurality of circuit parameters (see "for each of the dynamic parameters of the model... simulations are executed in which a value of the dynamic parameter in the model is varied over the... simulations while holding constant values of other dynamic parameters in the model" in col. 14, lines 4-10); from a time step of interest to a beginning time step in a backward manner, loop each time step (see "each time step" as "each time point", "after imposing the appropriate initial conditions and input sources, a specially derived adjoint circuit is simulated over the same interval as the original one but backward in time. During the backward simulation, at each time point, the transpose of the Jacobian matrix of the nominal circuit is re-used to solve ; at each time step, loop through each variation of parameter in the plurality of circuit parameters (see "loop over time" in page 1304, col. 2, Fig. 6); and solve for an updated circuit solution in the second set of circuit solutions based on the each variation of parameter (see "solve sensitivity systems" in page 1304, col. 2, Fig. 6). 
As to claims 12-20, these claims recite an apparatus for performing the method of claims 2-10. Aurich discloses a "computer-implemented system" (see col. 2, line 14) for performing a method that teaches claims 2-10. Therefore, claims 12-20 are rejected for the same reasons given above.

Response to Arguments
Regarding the Claim Interpretations, Applicant does intend to have the limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, since Applicant did not amend the claim limitation(s) or presented a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the claim objections and Claim Rejections - 35 USC § 112, the amendment corrected all deficiencies and those objections are withdrawn.
Regarding the rejections under 103, Applicant argues, (see 2nd page, next to last paragraph to 3rd page, last paragraph):
‘… Daldoss discloses the adjoint analysis method, which uses a specially derived adjoint circuit for the adjoint analysis. On the other hand, the originally presented Claim 8 performs a second pass sensitivity simulation of the same circuit as in the first pass transient simulation, not a specially derived adjoint circuit as disclosed by Daldoss…’

Examiner's response: Applicant's argument is not persuasive, because the argued limitation was mapped to Aurich. Applicant argues against the references individually, however 
Applicant further argues, (see 4th page, 1st paragraph):
‘… Daldoss teaches away from the method adjoint analysis. Daldoss states that the adjoint method "has three main disadvantages", including "only the sensitivity of a single circuit variable can be obtained by means of an adjoint analysis." On the contrary, the method of the pending claims works with variations of the plurality of circuit parameters…’

Examiner's response: Applicant's argument is not persuasive, because Applicant's analysis of the reference falls short. In his previous paragraph Applicant argued "Daldoss discloses the adjoint analysis method", which contradicts Applicant's current argument "Daldoss teaches away from the method adjoint analysis". Examiner notes that the current claims and application description are mute about the adjoint method or adjoint analysis. Applicant's arguments do not address the entirety of the prior art disclosures. Taking the entire reference the Examiner contends that the art supports the rejection of the claims. 
Applicant further argues, (see 4th page, 2nd 3rd paragraphs):
‘… Daldoss in page 1304, column 2 Figure 6 describes a method of using a Newton-Raphson loop for nominal responses in a forward manner (note tn+1 = tn + hn). However, Claim 8 involves a method that "from a time step of interest to a beginning time step in a backward manner, looping each time step". Daldoss is silent about how to apply/modify the method described in page 1304, column 2 Figure 6 to work in a backward manner…’

Examiner's response: Applicant's argument is not persuasive, because as per Examiner's mapping (underline emphasis added) 'Daldoss discloses from a time step of interest to a beginning time step in a backward manner, looping each time step (see "each time step" as "each time point", "after imposing the appropriate initial conditions and input sources, a specially derived adjoint circuit is simulated over the same interval as the original one but backward in time. During the backward simulation, at each time point, the transpose of the Jacobian matrix of the nominal circuit is re-used to solve the adjoint network and the desired partial derivatives (i.e., sensitivity values) are obtained by convolving an appropriate response of 
Applicant further argues, (see 4th page , last paragraph):
‘… Aurich fails to disclose the specific information to be recorded and used for performing transient sensitivity analysis of a circuit as recited in Claims 4 and 14’

Examiner's response: Applicant's argument is not persuasive, because claims 4 and 14 are mute about 'the specific information to be recorded and used for performing transient sensitivity analysis of a circuit', as argued. Claims 4 and 14 merely store.
As to Applicant's arguments, (see 5th and 6th pages), they are not persuasive, since Applicant's comments are merely unsubstantiated allegations without supporting argument or rationale. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the claims avoid such references or objections. None of Applicant's arguments do address the disclosures pointed out by the Examiner mappings. Applicant's arguments merely regurgitate the claims language.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		2/3/22Primary Examiner, Art Unit 2146